Citation Nr: 1112267	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an extra-schedular rating for degenerative disc disease (DDD) of the cervical spine, status post discectomy, including radiculopathy, currently rated as 20 percent disabling with separate 10 percent ratings for radiculopathy of the right and left upper extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1999 to April 2000, and from February 2003 to November 2003.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claim for service connection for degenerative disc disease of the cervical spine with radiculopathy, and assigned an initial schedular rating of 20 percent, retroactively effective from November 24, 2003.  

In a February 2005 rating decision, the RO awarded the Veteran a temporary total disability rating for his cervical spine disorder of 100 percent, effective May 20, 2004 to August 31, 2004 due to a surgical procedure necessitating convalescence.  His current 20 percent schedular rating for his cervical spine disorder resumed on September 1, 2004.

In an October 2009 decision, the Board determined that entitlement to a schedular rating in excess of 20 percent for degenerative disc disease of the cervical spine with radiculopathy, from November 24, 2003 to May 19, 2004, and after September 1, 2004 was not warranted.  Additionally, the Board determined that the Veteran was entitled to two separate 10 percent schedular ratings for the upper extremities due to neurological manifestations of his service-connected cervical spine disorder (mild incomplete paralysis of the median nerve), retroactively effective from November 24, 2003.  Further discussion of whether the Veteran is entitled to an increased rating on a schedular basis for such disabilities will not be provided here, because the Board's October 2009 decision as to those issues are final.  

In the October 2009 decision, the Board further determined that the criteria for submitting the Veteran's claim of an increased rating for the cervical spine disorder, including radiculopathy, for consideration on an extra-schedular basis was met.  The Board then remanded the case to the RO (via the AMC) with instructions to refer the Veteran's claim to the Director of the Compensation and Pension Services for the purpose of considering whether an extra-schedular evaluation may be assigned under 38 C.F.R. § 3.321(b)(1). 

In October 2010, an extra-schedular evaluation was conducted by the Director of Compensation and Pension Services for the Veteran's service-connected degenerative disc disease of the cervical spine with radiculopathy.  

In a December 2010 Supplemental Statement of the Case (SSOC), the AMC denied entitlement to an extra-schedular rating higher than 20 percent for degenerative disc disease of the cervical spine, status post discectomy, including radiculopathy pursuant to 38 C.F.R. § 3.321(b)(1) .


FINDING OF FACT

1.  The cervical spine, status post discectomy, with radiculopathy of the right and left upper extremities is not productive of symptoms other than those contemplated by the schedular criteria.  

2.  The evidence of record does not show that the Veteran's degenerative disc disease of the cervical spine, status post discectomy, including radiculopathy, presents such an exceptional or unusual disability picture, with factors such as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an extra-schedular rating for degenerative disc disease of the cervical spine, status post discectomy, including radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1)(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an February 2004 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claim for compensation, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In addition November 2007 and January 2008 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the Veteran's claim for a higher disability rating arises from the initial grant of service connection for degenerative disc disease of the cervical spine with radiculopathy.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment and personnel records, VA medical records, VA Vocational Rehabilitation and Employment records, United States Department of Labor records, Department of Industrial Relations records, private treatment records, an extraschedular evaluation conducted by the Director of Compensation and Pension Services, and statements from the Veteran and his representative.  The Veteran was also afforded VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim for an increased initial rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

As stated previously, in October 2009, the Board denied entitlement to a higher schedular rating for degenerative disc disease of the cervical spine, status post discectomy, with radiculopathy.  However, given the April 2006 finding that 25 percent of the Veteran's whole person is impaired upon a private functional ability evaluation, and the November 2007 finding of impaired employability made by VA Vocational Rehabilitation and Education, the Board remanded the issue of entitlement to a rating on an extra-schedular rating for degenerative disc disease of the cervical spine, with radiculopathy, for further development and consideration.  Following a referral to the Director of Compensation and Pension to determine whether the Veteran was entitled to an extra-schedular evaluation, the Director stated that given the evidence of record, the Veteran was not entitled to an extra-schedular evaluation for such disorder.  The RO (via the AMC) agreed with the Director's finding and continued the denial of the benefit sought.  The case has now been returned to the Board for appellate review.

Currently, the Veteran's cervical spine disorder is rated at a 20 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective November 24, 2003 to May 19, 2004, and from September 1, 2004.  From May 20, 2004 to August 31, 2004, such condition was temporarily evaluated at a 100 percent disability rating due to a period of convalescence necessitated by a surgical procedure.  See 38 C.F.R § 4.30.  In addition, the Veteran's radiculopathy was rated separately at a 10 percent schedular rating for the upper left extremity and at a 10 percent schedular rating for the upper right extremity under 38 C.F.R. 4.124a, Diagnostic Code 8515, retroactively effective November 24, 2003.  

For the purpose of demonstrating exactly what symptoms the Veteran's schedular disability ratings account for, the Board notes that Diagnostic Code 5242 is governed by a General Rating Formula for Diseases and Injuries of the Spine.  Such formula states that the diagnostic codes governed by this formula account for whether such disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Specifically, Diagnostic Code 5242 assigns a disability rating which takes into account the objective medical findings upon examination of the following:  range of motion and combined range of motion of the spine, whether there is muscle spasm, guarding, or localized tenderness and whether such are severe enough or not severe enough result in a normal or abnormal gait, abnormal spinal contour, vertebral body fracture with loss of 50 percent or more of the height; and favorable or unfavorable ankylosis of part of or of the entire spine.  Furthermore, the General Rating Formula states in Note (1) that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  Id. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010). 

With regard to the Veteran's radiculopathy, the Veteran has been rated under the Schedule of Ratings for Neurological Conditions and Convulsive Disorders, 38 C.F.R. 4.124a, which states that the schedule considers complete or partial loss of use of one or more extremities.  It further states that with partial loss of use of one or more extremities, from neurological lesions, such conditions are rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Specifically, under Diagnostic Code 8515, which pertains to the median nerve, provides disability ratings for neurological conditions of the median nerve that rage from mild impairment (10 percent) to entire paralysis (70 percent).  Id. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

The above described VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In addition, the regulations indicate that an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

Furthermore, under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Turning to the evidence, a February 2006 private treatment note indicates that the Veteran was seen for a follow up appointment due to pain of the cervical spine.  The Veteran stated that he felt his job was aggravating his pain, however, he did not feel the pain was severe enough to warrant surgery.  The private physician noted that perhaps the Veteran would like to have his work status changed.  A functional capacity evaluation was recommended to evaluate the Veteran's true work tolerance.

In March 2006, the aforementioned private functional capacity evaluation was performed whereby extensive testing was done in various areas.  The results were analyzed according to the Guides Evaluation of Permanent Impairment, published by the American Medical Association, to calculate an impairment rating.  Accordingly, the Veteran was found have 25% impairment of the whole person.  

Private psychiatry notes dated April through October 2007 indicate that the Veteran was being treated for a mental disorder.  During that time, the private treatment notes indicate that the Veteran was diagnosed with Major Depressive Disorder and he reported experiencing the following symptoms and conditions:  auditory hallucinations; ruminating thoughts about accidents; flashbacks to military service anger and aggressive impulses toward a co-worker who caused him to fall resulting in the re-injury of his service-connected cervical spine disability; chronic neck pain for which the Veteran stated he was assigned light duty at work and for which he was trying to obtain disability; and fear of returning to work because of injuries sustained previously.  The Veteran's service-connected cervical disability was also noted.  

The private psychiatry treatment notes further indicate that in May 2007, the psychiatrist recommended that the Veteran take off work for four weeks.  Upon a later reevaluation, it was noted that the Veteran reported that other doctors felt that he could not work.  The psychiatrist noted the goal was to return the Veteran to work and if physically, the Veteran is unable to do so, his other physicians would need to support him for that.  A July 2007 private psychiatric treatment note indicated that the Veteran filed for medical disability with an attorney.  In August 2007, it was noted that a workers compensation case manager reviewed the Veteran's file.  On that occasion, the psychiatrist noted that Veteran was able to attempt to return to work and he was advised to do so.  In September 2007, it was noted that the Veteran was off of work on that specific day, secondary to an acute exacerbation of PTSD symptoms.  The psychiatrist stated that the Veteran was attempting to return to work but was unable to stay due to increased pain coupled with emotional pain from flashbacks.  Significantly, in October 2007, it was noted that issues regarding Social Security Disability benefits were discussed.  The psychiatrist stated that she did not feel he was a candidate and recommended that the Veteran return to work.  The Veteran agreed.

In September 2007, the Veteran submitted claims for service connection for individual unemployability and PTSD.  Significantly, the Veteran stated that he was unable to work due to symptoms of PTSD.  Additionally, despite any psychiatric treatment notes indicating as much, the Veteran stated that his private psychiatrist told him he should be entitled to a temporary 100 percent disability evaluation based on his inability to work.  The Veteran submitted four notes from his private psychiatrist dating from May 2007 to September 2007 indicating that she recommended that he not work until further psychiatric evaluation was performed.

In August 2007, records from the Department of Labor indicate that the Veteran underwent a musculoskeletal second opinion examination.  Significantly, on that occasion, the Veteran stated that he had not worked since May 2007 due to his treating psychiatrist who "took me off work."  Following a physical examination of the Veteran and a review of an April 2007 MRI of the cervical spine, the examiner stated that since chronic pain does not have any objective findings, he must state that there is no objective finding to support disability from his compensable injury.  However, the examiner stated that while did not think that the Veteran was capable of performing his regular duties as a heavy mobile equipment operator without restrictions, the Veteran was able to work a light duty job.  In regards to a psychological standpoint, the examiner stated that he was not in a position to comment.

In November 2007, despite the aforementioned medical findings that the Veteran was capable of at least sedentary employment, and without any indication that the claims file and medical history was reviewed, a VA Vocational Rehabilitation and Employment counselor deemed the Veteran to have an impairment to employability (serious employment handicap).  The counselor opined that it was not reasonably feasible for him to achieve a "vocational goal," with further education and experience.  Such findings were made based on ability, aptitude, interest test results, analysis of work and educational background, and job market trends using the Guide for Occupational Exploration and/or the Selected Characteristics of the Dictionary of Occupational Titles (DOT).  Such findings were further based on the Veteran's following medical conditions:  chronic neck pain, numbness in the left arm, a 20 percent service-connected cervical spine disability, and a non-service connected low back and hypertensive condition.  The Board notes that a "vocational goal" is defined under 38 C.F.R. § 21.53 as "a gainful employment status consistent with the Veteran's ability, aptitude, and interests."  

In June 2008, a VA general medical examination indicates that the Veteran's cervical range of motion was: 0 degrees to 30 degrees upon flexion, without pain on active motion or repetitive use, and without additional loss of motion on repetitive use; 0 degrees to 20 degrees upon extension without pain on active motion or repetitive use, and without additional loss of motion on repetitive use; 0 degrees to 25 degrees upon lateral flexion with pain at 20 degrees and ending at 20 degrees with pain on repetitive use, however, no additional loss of motion on repetitive use; 0 degrees to 50 degrees with pain beginning and ending at 50 degrees, with pain on active range of motion and after repetitive use, without additional loss of motion on repetitive use.  On this occasion, despite his statement in his claim for individual unemployment and PTSD, the Veteran stated that he was unable to work since May 2007 due to his cervical spine disability.  However, following a review of the claims file and medical records, and following a physical examination and evaluation of the Veteran, the examiner opined that based on the cervical spine disorder, the Veteran was capable of sedentary labor.

In July 2010, the Veteran underwent a further VA spine examination to evaluate his current cervical spine disability prior to undergoing an evaluation by the Director of Compensation and Pension Services.  On that occasion, the Veteran's claims file and medical records were reviewed.  The Veteran stated that his usual occupation was a heavy equipment operator, significantly, however, on this occasion he stated that he was medically retired/unemployed due to his cervical spine condition.  The Veteran reported experiencing the following symptoms due to his cervical spine disorder; severe flare-ups, occurring every one or two months lasting two or three days in duration with 75 percent additional limitation of motion or other functional impairment; nocturia once per night; numbness; paresthesia; weakness; stiffness; fatigue; decreased motion; spasm; and cervical spine pain described as a constant, daily deep and heavy pressure, moderate to severe in degree, which worsens with aggravation and as the day lengthens which radiates bilaterally to his fingertips.  Additionally, the Veteran reported experiencing incapacitating episodes of spine disease which he stated occurred every two months and lasted for two to three days.  The Board notes that the Veteran's estimation of incapacitating episodes equates to 12 to 18 days per year, or 1 to 2 weeks per year.  On this occasion, the Veteran did not use any assistive devices or aids and he reported that he could walk more than a quarter of a mile, but less than 1 mile.  

Upon physical examination of the Veteran's spine at the July 2010 VA spine examination, it was noted that his gait, posture, and head position were normal.  His spine was symmetrical in appearance without any abnormal curvatures and without ankylosis of the cervical or thoracolumbar spine.  The only objective abnormality of the spine was pain with motion.  The Veteran's cervical spine range of motion was 0 to 35 degrees of flexion, 0 to 30 degrees of extension, 0 to 28 degrees of lateral flexion, 0 to 50 degrees of left lateral rotation, 0 to 25 degrees of right lateral flexion, and 0 to 45 degrees of right lateral rotation.  Objective evidence of pain on active range of motion and following repetitive motion was noted, however, no additional limitations of motion after three repetitions were indicated.  Reflex exam findings were normal.  Sensory exam findings of the upper extremities indicated the ulnar nerve was affected indicated by decreased pain or pin prick in the first through third digits.  A detailed motor examination indicated bilateral active movement against full resistance upon elbow flexion, elbow extension, wrist flexion, wrist extension, and finger flexion.  Active movement against some resistance was indicated upon bilateral finger abduction and thumb opposition. 

At the July 2010 VA examination, the Veteran was diagnosed with degenerative disc disease of the cervical spine with history of fusion.  The effects on the Veteran's usual occupation and resulting work problems included the assignment of different occupational duties and increased absenteeism.  The effects on occupational activities were problems with pain, lifting, and carrying.  It was stated that such condition prevented exertional activities during the Veteran's activities of daily life.  

In October 2010, pursuant to the October 2009 Board remand, the Director of Compensation and Pension Services evaluated the Veteran's entitlement to an extra-schedular disability rating under 38 C.F.R. § 3.321(b)(1).  The Director noted the Veteran's service-connected disabilities and noted his total combined evaluation for compensation is 60 percent.  The Director noted that the available evidence did not reveal that any physician prescribed periods of bed rest in the past due to this condition.  The Director noted that according to the July 2010 VA examiner, the Veteran's cervical spine condition prevents exertional activities.  The findings of the June 2008 VA examiner were further noted, whereby after reviewing the claims file and following a complete physical examination and evaluation, he stated that the Veteran was capable of sedentary employment.  Accordingly, the Director stated that while the Veteran has not worked for several years, the evidence of record did not show that the Veteran's cervical spine condition significantly interfered with his ability to work in any type of employment setting.  The Director stated that no unusual or exceptional disability pattern had been demonstrated that would render the application of the regular rating criteria impractical for the service-connected cervical spine condition and the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected cervical spine condition was not wholly contemplated by the criteria utilized to assign the current schedular evaluations.  The Director concluded that an extra-schedular rating was not in order.  

Given the evidence as stated above, the Board finds no basis on which to disagree with the Director's determination.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the aforementioned available schedular evaluations for the service-connected cervical spine disorder with radiculopathy are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedules as previously mentioned for a cervical spine disorder with radiculopathy shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's cervical spine pain, limitation of motion and spasms and similar symptoms are specifically contemplated by the applicable diagnostic code (DC 5242).  The radiculopathy of the upper extremities with numbness, pain and even paralysis is likewise contemplated by the diagnostic code pertaining to the median nerve (DC 8515).  

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his cervical spine disorder with radiculopathy.  Indeed, with the exception of surgery for which the Veteran received a temporary 100 percent disability rating, it does not appear from the record that he has been hospitalized at all for this disability.  

While the Board notes that there is evidence of interference with employment due to his cervical spine disorder with radiculopathy, medical examiners who have reviewed the record and have physically examined and evaluated the Veteran have repeatedly opined that the Veteran's cervical spine disorder with radiculopathy does not prevent the Veteran from obtaining at least sedentary employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  With the exception of the November 2007 findings of the VA Vocational Rehabilitation and Employment evaluation which is contradicted by competent medical experts, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In fact, the Board notes that even the 

Moreover, in addressing the Veteran's contentions that he retired due to the pain and physical restrictions of his service-connected cervical spine disability, the facts listed above indicate that even the Veteran himself has stated on more than one occasion that he was unable to work due to symptoms of PTSD.  Moreover, contrary to the evidence of record, the Veteran inaccurately stated in his September 2007 claim that his private psychiatrist told him that he should be entitled to a 100 percent disability rating based on his inability to work.  In fact, private treatment records from April to October 2007 indicate that the Veteran was repeatedly advised to return to work by his private psychiatrist, despite his resistance and further inaccurate statements to the psychiatrist that other physicians told him that he cannot work.  

For the reasons stated above, the Board finds that the current state of the record reflects no evidence of frequent hospitalization or marked impact on the Veteran's employability beyond that normally expected of degenerative disc disease of the cervical spine with radiculopathy, currently evaluated at 20 percent.  In addition, the Veteran has received two separate 10 percent evaluations for radiculopathy of the upper left and upper right extremities.  

In short, a preponderance of the evidence does not support the proposition that the Veteran's service-connected degenerative disc disease of the cervical spine, with radiculopathy, presents such an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards so as to warrant the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

Finally, as stated previously, while an October 2007 psychiatric treatment record states that the option of pursuing Social Security Disability benefits was discussed, there is no evidence of record that a claim has ever been filed.  In fact, this treatment record indicates that upon being told by his psychiatrist that she did not think that he was a candidate for Social Security disability benefits, and thereafter being advised to return back to work, the Veteran agreed.  As such, the Board has concluded that there is no reason to request records from the Social Security Administration at this time.

In summary, for the reasons and bases expressed above, the Board concludes that an extra-schedular disability rating for degenerative disc disease of the cervical spine, with radiculopathy, is not warranted.  Because the competent evidence fails to establish that an extraschedular rating is warranted, entitlement to an extra-schedular rating is denied.  


ORDER

Entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), for degenerative disc disease of the cervical spine, status post discectomy, including radiculopathy, is denied.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


